Case 1:19-cv-04473-DLI-PK Document 11 Filed 08/31/19 Page 1 of 2 PageID #: 31




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------x

 MINGHAO YANG,
                                                                       Case No: 1:19-cv-4473
                                     Plaintiff,
                                                                       REQUEST FOR
         v.                                                            CERTIFICATE OF
                                                                       DEFAULT
 WU RESTAURANT LLC and YIJING WANG,

                                     Defendants.
 ------------------------------------------------------------------x
        Plaintiff, MINGHAO YANG, by and through his attorney, The Harrison Law Firm P.C.,

hereby requests entry of default of the Defendant WU RESTAURANT LLC pursuant to Rule

55(a) of the Federal Rules of Civil Procedure for failure to plead or otherwise defend this action

as fully appears from the court file herein and from the attached affirmation of Baya W.

Harrison, Esq.

Dated: Flushing, New York
August 31, 2019
                                                           Respectfully submitted,

                                                           By: ​Baya W. Harrison
                                                           Baya W. Harrison, Esq.
                                                           New York Bar: 5678610
                                                           The Harrison Law Firm P.C.
                                                           38-08 Union Street, Suite 11A, Flushing, NY
                                                           11354
                                                           Tel: (866) 943-2692
                                                           Fax: (866) 943-2692
                                                           Email: ​bwh@heboya.com
                                                           Attorney for Plaintiff




Yang v. Wu Restaurant LLC et al.
Case No: 1:19-cv-4473                                                                          Page 1 of 2
Request for Certificate of Default
Case 1:19-cv-04473-DLI-PK Document 11 Filed 08/31/19 Page 2 of 2 PageID #: 32



                                     CERTIFICATE OF SERVICE

        I hereby certify that on August 31, 2019, the foregoing document and all attachments

thereto were filed through the ECF system and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (“NEF”). The undersigned will serve

paper copies via first-class mail to those parties indicated as non-registered participants.



                                                    The Harrison Law Firm P.C.

                                                    By: ​Baya W. Harrison
                                                    Baya W. Harrison, Esq. (5678610)




Yang v. Wu Restaurant LLC et al.
Case No: 1:19-cv-4473                                                                      Page 2 of 2
Request for Certificate of Default
